DETAILED ACTION
Introduction
This office action is in response to applicant’s claims filed 12/20/2019. Claims 1-20 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-9, 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Neelamana (US 2020/0143257) in view of Gerken, III et al. (Gerken, US 2014/0278362).
As per claim 1, Neelamana teaches a computer-implemented method comprising: 
analyzing, by a cognitive model (Fig. 4-including his MLA), a seed dictionary to determine one or more concepts associated with the seed dictionary (paragraphs [0028-0031, 0051-0054]-his domain based document of relevant terms and concepts, analyzed used machine learning techniques, his domain ontology of concepts identified from the seed dictionary of document terms); 
determining a target [ontology] (ibid-his additional seed datasets, based on corpus of electronic documents, the additional seed datasets being domain-specific, as the target dataset for training the initial seed dataset, wherein the target dataset is selected based on the category/domain of information); 
analyzing, by the cognitive model, the target ontology to determine one or more expanded terms for each concept of the one or more concepts (ibid-his concept to concept mapping, and new and domain similar terminology are determined using the machine learning algorithm (MLA or ML), and the expanded terms are added to the domain dictionary or seed dataset); 
determining, by the cognitive model (ibid), a confidence score for each of the one or more expanded terms (ibid-his accuracy of concept to concept matching score, for the one or more expanded terms, classification thereof and confidence level for the extracted, categorized and classified data as added to the seed dataset via the training); and 
updating the seed dictionary by associating the one or more expanded terms with a corresponding concept from the one or more concepts based at least in part on the confidence score exceeding a first threshold confidence score (ibid-his trained seed dataset, as the updated seed dictionary, based on his categorized and classified concepts as mapped, his confidence and accuracy level requirement as the threshold for final updated dictionary to be realized).
Neelamana lacks explicitly disclosing that which Gerken teaches, including teaching determining a target ontology (paragraphs [0062, 0018]-his multiple domain dependent ontologies, UMLS, SNOMED, RxNorm-and building a dictionary of terms from the target reference/ontologies).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Neelamana and Gerken to combine the prior art element of expanding a dictionary as taught by Neelamana with enhancing a dictionary based on a target/reference ontology as taught by Gerken as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be building a dictionary of terms based on a target and specific data source which provides domain-based terminology, structure and relationships (ibid-Gerken). 
As per claims 2, 9 and 16, Neelamana with Gerken make obvious the computer-implemented method of claim 1, further comprising: 
receiving an unstructured text (ibid-Neelamana, paragraph [0028-0031]-his documents and “no specific format” as the unstructured text), wherein determining the target ontology comprises determining one or more characteristics of the unstructured text and selecting the target ontology based on the one or more characteristics (ibid- his target for updating the dictionary based on extracted information, from the document); and parsing, by the cognitive model, the unstructured text based on the updated seed dictionary (ibid-his training, and retraining of the seed dictionary and using the trained dictionary on the unstructured insurance document in NLP, including extraction and classifying the documents, requiring parsing thereof, see also Gerken paragraph [0021]-his enriched terminology used to perform NLP on electronic documents). 
As per claims 6, 13 and 20, Neelamana with Gerken make obvious the computer-implemented method of claim 1, wherein determining the one or more expanded terms for each concept of the one or more concepts is based on a feature vector, generated by the cognitive model, comprising a plurality of features extracted from the target ontology and the seed dictionary (ibid-see Neelamana concept discussion, see also paragraphs [0031, 0051-his machine learning, SVM, feature selection, for his seed dataset and insurance ontology, for expansion terms added to the dictionary/ontology).
As per claims 7 and 14, Neelamana with Gerken make obvious the computer-implemented method of claim 1, wherein the target ontology comprises a unified medical language system (UMLS) (ibid-Gerken, paragraph [0018]-his UMLS as the target ontology).
As per claim 8, claim 8 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the system is deemed to embody the method, such that Neelamana with Gerken make obvious a system comprising: a processor communicatively coupled to a memory (Neelamana, Figs. 1, 2 and paragraphs [0003-0006]-see his system, memory, processor and non-transitory computer-readable medium), the processor configured to: analyze, by a cognitive model, a seed dictionary to determine one or more concepts associated with the seed dictionary (ibid-see claim 1, corresponding and similar limitation); determine a target ontology (ibid); analyze, by the cognitive model, the target ontology to determine one or more expanded terms for each concept of the one or more concepts (ibid); determine, by the cognitive model, a confidence score for each of the one or more expanded terms (ibid); and update the seed dictionary by associating the one or more expanded terms with a corresponding concept from the one or more concepts based at least in part on the confidence score exceeding a first threshold confidence score (ibid).
As per claim 15, claim 15 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the computer program product is deemed to embody the method, such that Neelamana with Gerken make obvious  teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising (Figs. 1, 2 and paragraphs [0003-0006]-see his system, memory, processor and non-transitory computer-readable medium, the Examiner notes the distinction by the applicant’s between the storage medium being tangible, and not a propagating signal, see applicant’s paragraph [0056]): analyzing, by a cognitive model, a seed dictionary to determine one or more concepts associated with the seed dictionary (ibid-see claim 1, corresponding and similar limitation); determining a target ontology (ibid); analyzing, by the cognitive model, the target ontology to determine one or more expanded terms for each concept of the one or more concepts (ibid); determining, by the cognitive model, a confidence score for each of the one or more expanded terms (ibid); and updating the seed dictionary by associating the one or more expanded terms with a corresponding concept from the one or more concepts based at least in part on the confidence score exceeding a first threshold confidence score (ibid).
Claims 3-5, 10-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Neelamana (US 2020/0143257) in view of Gerken, III et al. (Gerken, US 2014/0278362), as applied to claim 1, and further in view of Homma et al. (Homma, US 2019/0130904).
As per claims 3, 10 and 17, Neelamana with Gerken make obvious the computer-implemented method of claim 1, further comprising: 
[defining a second threshold confidence score, wherein the second threshold confidence score is below the first threshold confidence score;] 
determining a set of expanded terms from the one or more expanded terms having a confidence score below the first threshold confidence score (ibid-see claim 1, threshold discussion, for inclusion or exclusion in the expanded terms to be added/discarded from the dictionary) [and above the second threshold confidence score; 
presenting the set of expanded terms to a user; 
receiving a confirmation indication from the user for a first expanded term in the set of expanded terms;] 
and further updating the seed dictionary by associating the first expanded term with a corresponding concept from the one or more concepts [based on receiving the confirmation indication from the user] (ibid-see the updated seed dictionary discussion).
Homma teaches that which the above combination lacks teaching, defining a second threshold confidence score, wherein the second threshold confidence score is below the first threshold confidence score (paragraph [0214]-his first and second threshold, the second threshold below the first threshold); 
determining a set of [expanded] terms from the one or more [expanded] terms having a confidence score below the first threshold confidence score and above the second threshold confidence score (ibid-his results having a confidence score between the first and second threshold); 
presenting the set of [expanded] terms to a user (ibid-the results presented to the user for confirmation); 
receiving a confirmation indication from the user for a first [expanded] term in the set of [expanded] terms (ibid-his confirmation of the results by the user); 
and further updating [the seed dictionary by associating the first expanded term with a corresponding concept from the one or more concepts] based on receiving the confirmation indication from the user (ibid-his updating of his dictionary of information based on the confirmation).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Neelamana and Gerken to combine the prior art element of expanded terms in dictionary building based on a threshold for inclusion of data as taught by Neelamana with enhancing a dictionary based on a multiple thresholds as taught by Homma as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be building a dictionary of terms based on levels of confidence allowing a user to confirm a result to be added if the confidence score falls in between a first and second threshold (ibid-Homma).
As per claims 4, 11 and 18, Neelamana with Gerken with Homma make obvious the computer-implemented method of claim 3, further comprising: receiving a rejection indication from the user for a second expanded term in the set of expanded terms (ibid-Homma, his discarding based on the confirmation response, as applied to terms, the terms for enhancing the dictionary as Neelamana’s expanded terms, see claim 3); and 
discarding the second expanded term (ibid).
As per claims 5, 12 and 19, Neelamana with Gerken with Homma make obvious the computer-implemented method of claim 3, further comprising: updating the cognitive model by processing labelled training data, the labelled training data comprising one or more expanded terms (ibid-see claim 1, Neelamana’s updating and classification of concepts and expanded seed dictionary discussion) from the set of expanded terms that received the confirmation indication from the user (ibid-Homma’s updating the model, based on the confirmation indication from the user, as applied to the expanded terms, see claim 3, confirmation and motivation of multiple thresholds discussion).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613. The examiner can normally be reached 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        
lms
8/27/2022